DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remark
Claims 1-6, 15-20, and 22 are canceled.

Claim Rejections - 35 USC § 112
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on June 5, 2020 is withdrawn in view of the Amendment received on December 7, 2020.
Claim Rejections - 35 USC § 103
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 6,509,186, issued January 21, 2003) in view of Knight et al. (US 2012/0052560, March 1, 2012; IDS reference), Besemer et al. (U.S. Patent No. 6,114,122, issued September 2000), and Sjursen et al. (U.S. Patent No. 6,444,173, issued September 3, 2002), made in the Office Action mailed on June 5, 2020 is withdrawn in view of the Amendment received on December 7, 2020, canceling the rejected claim.
Rejection - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 7-14, 21, and 23-31 under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 6,509,186, issued January 21, 2003) in view of Knight et al. (US 2012/0052560, March 1, 2012; IDS reference), Besemer et al. (U.S. Patent No. 6,114,122, issued September 2000), and Sjursen et al. (U.S. Patent No. 6,444,173, issued September 3, 2002) made in the Office Action mailed on June 5, 2020 is maintained for the reasons of record.

It is noted herein that claim 7 was amended to incorporate the limitation of the now-canceled claim 22 therein.  However, as claim 22 was previously rejected in the present rejection, the present rejection can and will properly be maintained.

The Rejection:
Zou et al. disclose a test card, configured to receive a fluid sample for an assay, the test card comprising:
an inlet port configured to receive the fluid sample (see element 7, Figure 1A and Figure 2);
an outlet port configured to have an outlet (see element 1C of Figure 1A; elements 9 of Figure 4; “local reservoir 9 where it is allowed to escape”, column 4, lines 62-63);
a microchannel therebetween (element 11, Figure 1A), comprising a target zone; and
test card electrical contacts connected to the detection zone (see Figure 18 which has an electronic circuit for sensing and heating).
With regard to claim 13, the top of the test device portion containing the fluid detection region is deemed an analysis port, from which detection can be made.
Zou et al. do not explicitly disclose all types of configurations in which heater or heating elements can be associated with their detection zone.  Consequently, the artisans do not disclose that the heaters (in the form of electrodes) are located below the detection zone and that the electrodes are contacted to by at least two electrical line for resistive heating.
Zou et al. do not explicitly disclose a system which comprises a housing with a slot configured to receive the test device, electrical contacts thereon which contacts a plurality of the electrical contacts found on the test card (claim 14), a vacuum source which connects to the outlet of the test device.
Zou et al. do not explicitly that the system comprises a camera for aligning the microchannel of the test card when the test card is received with in the slot; and a controller configured to operate the test card when inserted, such as controlling the sample loading which involves actuation of vacuum, an electrical sensing mechanism to determine that the sample fluid is in the detection zone which then operates the heaters thereon, as well as controlling the camera for taking images of the reaction. 
Zhou et al. also do not explicitly disclose that at least two electrical contacts are connected to at least one electrode positioned beneath one fluid detection zone.
Zou et al., while explicitly disclosing that the reaction is monitor with heat sensors and adjusted to keep constant, desired heating therein (“placing at least one hating element in each transfer area, heat lost from the chamber can be continuously 
Zou et al. do not disclose that the system comprises a light source configured to illuminate a portion of the chamber when the test card is received within the slot of the system (claim 9).
Zou et al. do not disclose that a still image is recorded over a period of time or a video image is recorded by the camera imaging device over a period of time (claim 10).
Zou et al. do not disclose an alignment means to couple the outlet port with a vacuum source (claim 11), such as a button, and a controller which activates the vacuum source (claim 12).
Zou et al. do not explicitly disclose a computer operated self-check means which checks whether the sample is present in the reaction chamber of the microfluidic test device by use of current flow, nor the configuration of the electrodes for providing this current flow (claims 22-24 and 27-31).
Zou et al. do not explicitly disclose that the system comprises a controller which causes the device to apply the current to determine the quantity of the species in the fluid sample (claim 25), nor that the contacts protrude upwardly from the devices housing which are configured to retract as the test card is received so as to achieve an electrical contact (claim 26).
Knight et al. disclose an integrated machine housing features such as optical detectors, thermal cycling heating elements, a microprocessor, a user interface, a microfluidic cartridges for performing reactions such as PCR, and receiving slot for microfluidic cartridge into a single apparatus (see Figures 1A, 1B, 39 element 800 adapted to receive microfluidic devices 804; “invention provides a system for rapid serial processing of nucleic acid assays … include a microfluidic cartridge … an optical system … a temperature measurement and control system; a pressure measurement and control system … storage device for holding multiple reagents … and system controller to coordinate the various devices and functions”, section [0011]), wherein the active elements include, “the fluorescence imaging system comprises a sensor element … configured to generate a storable image of at least a portion of the microfluidic channel of the reaction chip”, section [0014]; “system … includes a temperature control system … temperature control system … may include a temperature sensor … and a temperature controller … which may comprise a programmed computer or other microprocessor which sends control signals to the heater/cooler and/or receives signals from the temperature sensor … interfaced with main controller”, section [0114[)
Knight et al. also disclose a well-known configuration of placing heaters or heating means below a region/chamber where reaction occurs (see Figure 1A, where heater/cooling means is located on the bottom where the microfluidic cartridge (102) is placed; see also Figure 1B, elements 212/216).
Knight et al. also comprises microfluidic circuitry which comprises interface channels, chambers, as well as valves, inlet, outlet, and air vents for performing fluidic control (section [0020]), and the components of the microfluidic device mates with their corresponding actuating means, which requires their proper alignment:
“inlet port of the interface chip includes docking receptacles configured for cooperative engagement with the docking features of the pipette tip to align the pipette tip with the inlet port” (section [0030])

“system comprises a frame chassis, a processing drawer, a cooling manifold assembly, a liquid handling system, an optical imaging system … includes a microfluidic device support structure configured to hold a microfluidic device.  The cooling manifold assembly is carried on a portion of said frame chassis adjacent the processing drawer and is configured to be in an operative position with respect to the microfluidic device support structure when the processing drawer is in the closed position” (section [0034])

“when the processing drawer … is closed, cooling manifold/connector assembly … may be located directly above microfluidic device … and optical system … may be located directly below the microfluidic device …” (section [0133])

“when the microfluidic device … is positioned inside the instrument, the microfluidic device mates to the cooling manifold/connector assembly 306 … connections are made on the upper surface of the microfluidic device … wells and inlet ports of the microfluidic device … are accessible from above, while downstream vent and waste ports are covered by the cooling manifold and connected to the pressure control system.  Tubes … connect a pressure source, e.g., pump, with pressure ports on the underside of the manifold … which interface with the vent and waste ports of the microfluidic device” (section [0134])

“the interface module …. Includes … registration features … (for aligning the module)” (section [0136])



Knight et al. also explicitly demonstrate the motivation as well as demonstrate the technical feat of an ordinarily skilled artisan to implement an automated sequence to start a reaction upon a prior verification of the fluid sample’s presence in the reaction channel:
“the system may include a monitor to determine when the microfluidic channels … of the interface chip … are filled … the PCR robot may receive a signal when the microfluidic channels … are filled with sample fluid so that the PCR robot can perform other activities” (section [0189])

Besemer et al. disclose a test card, wherein the test card comprises a sample inlet and a sample outlet, with a reaction region therebetween (see junctions 134 and 130, and chamber 100 of Figure 2; “pump 206 is fluidly connected to a first inlet/outlet port 130 on the hybridization chamber or array cartridge 100, via fluid passage 210 which may optionally include a fluid sensor 212).  
Besemer et al. explicitly teach that fluid sensors, one prior to the entry into the hybridization chamber and another after the hybridization chamber, are placed in the test card for the purpose of checking for complete filling of the hybridization chamber with a sample:
“[t]o ensure proper filling of the hybridization chamber, the fluid delivery system may include sensors which indicate when the hybridization chamber has 

Sjursen et al. disclose a method of moving and detecting the presence of fluid in a microfluidic device via use of electrodes:
“a fluid detecting means and a means for moving fluid through capillary break … a first electrode … is disposed upon bottom surface … Spaced apart from the first electrode, … a second electrode … is spaced apart therefrom.  Second electrode … is disposed upon upper surface … first electrode … and second electrode … form plates.  The plates formed … First electrode … and second electrode … are preferably formed of an electrically conductive material …” (column 3, lines 26-41)

“A voltage source … is electrically coupled to first electrode … and second electrode … the magnitude of voltage from voltage source … should be of a sufficient magnitude to allow fluid sensing between first electrode … and second electrode” (column 3, lines 54-63)

“First electrode … and second electrode … may also be coupled to a controller … used to control the operation of microfluidic device … a voltage is applied cross first electrode … and second electrode … controller … may be used to sense an electrical characteristic therebetween … used to sense the electrical characteristic of current between first electrode … and second electrode … since each of the electrodes contacts fluid” (column 4, lines 13-25)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zou et al. with the well-known automation means as taught by Knight et al., Besemer et al., and Sjursen et al. thereby arriving at the presently claimed invention for the following reasons.
The integration of all sequential laboratory process, from initial biological sample collection and purification to ultimate analysis, led to the development of “Lab-on-a-Chip” and “TAS” (micro-Total-Analysis-System) devices had been well-established in the art before the effective filing date of the instant application, for the well-known advantages of performing many of the processes which are otherwise performed manually separately into a single environment in an automated fashion.
As evidenced by Zou et al., a microfluidic device comprising a sample inlet and outlet means, a sample transfer means by way of a channel, a sample processing module had been well-known in the art, as well as sample input and output by way of vacuum assistance from the outlet port.
In addition, housing the microfluidic device for analyzing such a device has also been known in the art, as evidenced by Knight et al. as well as Besemer et al., for the advantage of performing reactions in multiple devices in a controlled environment of the housing from which the use can specify the reaction conditions.
As evidenced by Knight et al., coupling of the electronic leads of the microfluidic device of Zou et al. in a housing configured to operate such as device would also have been well-within the purview of the ordinarily skilled artisan, so that 
Zou also evidence that their disclosed device can be connected to other surfaces via electronic contacts:
“the thermal cycler array is mounted onto heat sink … and the electric lead-outs.  In both ways, the thermal cycler array is mounted onto heat sink … with a thin layer of thermally conductive soft material … for better mechanical and thermal contact … Electric lead-outs can be on top or on bottom side of the controller board … or on both sides, connected through via … bond-pads can be conducted out to the controller board … through a fixture of the type shown in Figure 17, where flexural electric connector 106 (e.g., probe/tip/bump) from the board 103 can be pressed directly on top of the corresponding bond-pads 6 on the thermal cycler chip” (column 7, lines 36-62)

Therefore, given the advantage of employing a housing apparatus which can fit and operate multiple of such devices of Zou et al. based on a user-specific criteria inputted from the housing apparatus, by way of electronically and mechanically coupling the device inserted therein with the coupling means of the housing apparatus (such as that of Knight et al.), one of ordinary skill in the art would have been motivated to combine the teachings of the artisans so as to control the temperature, duration and intensity of the heating/cooling, detection of the optical signals produced in the reaction chamber for the purpose of quantifying the sample therein.
To reiterate, a microfluidic device which performs a biochemical reaction introduced therein via way of an inlet and outlet port, wherein said microfluidic device is inserted into a housing system with integrated electronics to mate thereto, for the 
In addition, while Zou et al. particularly disclosed the location of the heaters which surround the test chamber as being adjacent thereto, as evidenced by Knight et al. the location of the heating elements at any locations relating to the test chamber would have resulted in the same predictable outcome of providing a heating means to the connected test chamber.  
As to the connection of two electrical lines to the electrode (i.e., the heating means), such is a well-known configuration known in the art at resistive heating, wherein a heat is generated in an element having resistance located between two source supplying means such as electrical strip/lines.  To this end, Zou et al. expressly evidence the use of “resistive heater” as the heating element.  
With regard to the use of electrodes positioned between the fluid detection zone and the programming of the system to commence the reaction once sample fluid has been detected in said fluid detection zone, such is not deemed patentably distinct over the combination of teachings over Knight et al. and Besemer et al. for the following reasons.
It is within the purview of an ordinarily skilled person in the art to make certain that a sample/fluid is present in a reaction area prior to commencing a reaction involving said sample/fluid.  Failure to do so would result in the waste of time and 
Therefore, the question of obviousness in the instant situation surrounds not on whether the one of ordinary skill in the art would have had this requisite common sense, but rather on a reasonable expectation of success at automating the process borne of common sense.
To this end, given that Knight et al. explicitly teach a system comprising a processor which automates the process of first checking the presence of a sample fluid within its reaction (i.e., PCR) channel prior to commencing the system to perform a reaction therein, there would have been a certain expectation of success at engineering the same automated checking means in the system produced by the combination of Zou et al. and Knight et al.
And utilizing any of the prior art means, such as the means disclosed by Sjursen et al. for detecting the presence of fluid in a region would have yielded the same predictable outcome of being used as means for ascertaining the presence of the sample fluid prior to commencing the reaction in the device produced by the combination of Zou et al., Knight et al. and Besemer et al.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into 
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that claim 7 has been amended to include limitations identified in bold text in their response (see page 8, Response).
	As clarified earlier, the subject-limitation is, in substance, that which was already presented (and rejected) in the now-canceled claim 22.
	Applicants begin their arguments by stating that the Office has identified and acknowledged “10 deficiencies” of Zou (the primary reference) and that such 
	This statement is noted.  Unfortunately, the number of teachings lacking in a primary reference is not relevant to the inquiry of finding obviousness.  Such a concept can be gleaned from In re Gorman (933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991)), where the courts have expressed that the number of references relied upon, “does not, without more weigh against the obviousness of the claimed invention.”
	Applicants contend that Zou does not teach or suggest that at least the element of the at least one electrode including a first sensing electrode and a second sensing electrode, wherein the at least one fluid detection zone includes a first detection zone upstream of the target zone and aligned with the first sensing electrode and a second fluid detection zone downstream of the target zone, and aligned with the second sensing electrode (page 8, Response).
	This is a piecemeal argument as the rejection was based on a combination of references.
	The means to detect the presence of a reaction liquid in a detection zone via use of flanking set of sensors have already been taught by Sjursen et al., forming a part of the present rejection of record.
“a fluid detecting means and a means for moving fluid through capillary break … a first electrode … is disposed upon bottom surface … Spaced apart from the first electrode, … a second electrode … is spaced apart therefrom.  Second electrode … is disposed upon upper surface … first electrode … and second electrode … form plates.  The plates formed … First electrode … and second 

“A voltage source … is electrically coupled to first electrode … and second electrode … the magnitude of voltage from voltage source … should be of a sufficient magnitude to allow fluid sensing between first electrode … and second electrode” (column 3, lines 54-63)

“First electrode … and second electrode … may also be coupled to a controller … used to control the operation of microfluidic device … a voltage is applied cross first electrode … and second electrode … controller … may be used to sense an electrical characteristic therebetween … used to sense the electrical characteristic of current between first electrode … and second electrode … since each of the electrodes contacts fluid” (column 4, lines 13-25)
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, Applicants contend that Knight fails to disclose a first electrode as a heater and positioned beneath a target zone to heat the target zone (page 10, Response) because Knight does not specify that the microfluidic includes its own heating element, but that the artisan discloses that the heating is performed separately from the microfluidic device using the TECs (page 10, Response).
This argument is not found persuasive for the following reasons.
Initially, it should be pointed out that the so-called, “heater” electrode of the instantly claimed invention is also not required to be part of the test card.  This is because Applicants’ usage of the wording does not make it so:


While the electrical contacts and electrical lines must be part of the test card, the location of the electrode need not necessarily be part of the test card, so long as the electrode (i.e., the heater) is located beneath the test card’s “test zone”, and the electrode contacts the electrical lines of the test card.
Therefore, Applicants’ argument that Knight must teach a heater which is a part of the disclosed device is a mischaracterization based on Applicants’ own claimed invention.
Secondly, and more relevantly, the rejection of record is an obviousness rejection based on a combination of references, wherein Zou et al.’s teachings is a primary reference.  This necessarily requires that one must combine the teachings and inferences made from the combination of the references. (see In re Preda, 401 F.2d 825, 826, 159 USPQ 342 (CCPA 1968) where the court expressed that, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inference which one skilled in the art would reasonably be expected to draw therefrom.”)
To this end, it must be recognized that Zou et al.’s teachings are directed to a device, a microfabricated device which permits independent thermal processes (column 2, lines 49-53), wherein the device comprises its own heating element 
Therefore, what is clear is that when combining the teachings of Zou et al., one of ordinary skill in the art would have had the motivation to have the device itself comprise the heating element as part of its device, with locations which allow for maximum and independent heat delivery to the reaction area where temperature control (such as temperature cycling) is sought, wherein such a location has been well-known to be below the reaction space as evidenced by Knight.  
Lastly, knowledge of having heating elements an integral part of the device was not outside the scope of Knight’s teachings either as the artisans disclose an alternative embodiment wherein their device comprises its own heat elements for temperature control (“microfluidic device 322 may include heater elements, which may be in the form of thin film resistive thermal detectors (RTDs) or thermistors.  One or more heater elements may be associated with each microfluidic channel and may be located adjacent to the microfluidic channel”, section [0134]).
Therefore, Applicants’ argument regarding the Knight’s deficiencies are not found persuasive.
Applicants’ subsequent discussions pertaining to the teachings of Besemer and Sjursen are not relevant to the presently discussed limitation for which Applicants’ base their arguments as the artisans were relied upon for different aspects of the teachings.  As Zou, in combination with Knight taught the limitation for which 
Therefore, the invention as claimed is deemed prima facie obvious.
Conclusion
	No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 
 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 25, 2021
/YJK/